Order entered November           ,2012




                                           In The




                                    No. 05-12-00647-CR

                           STACY EUGENE ERVIN, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 401-80634-12

                                           ORDER

       The Court REINSTATES the appeal.

       On October 22, 2012,         ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent; (3) counsel explained he was not getting notices

because the Court had the wrong mailing address and e-mail address for him; and (4) appellant’s

brief can be filed by December 12, 2012.

       We DIRECT the Clerk to show the mailing address for appeHant’s counsel as 7004

Bishop Road, Number         3423, Piano, Texas 75024 and his e-mail                address   as

CarltonHughes@aol.com.

       We ORDER appellant to file his brief by DECEMBER 12, 2012.
        We DIRECT the Clerk to send cop~es of this order, by electromc transrmss~on, to

counsel for all parties.




                                               DAVID L. BRIDGES
                                               JUSTICE